McNally, J. (concurring).
The contract unambiguously expresses the purpose to grant broad motion picture rights to defendant and to reserve all other rights, particularly stage rights. The grant to defendant excluded radio broadcasting rights, except to advertise the motion picture version for single periods of no more than 20 minutes for the sole purpose of advertising and in no event for profit. Paragraph seventh of the agreement grants to defendant the unlimited right to televise motion pictures, and reserves to plaintiff the right to televise the play, not to be exercised for a period of eight years, and subject to defendant’s right of first refusal in the event.plaintiff decides to accept a bona fide offer to sell her television rights as to the play. Plaintiff’s reserved right to broadcast the play by radio is suspended for the period of 18 months following the release of the first motion picture except that prior to January, 1941 she was entitled to broadcast the play for periods of no more than 20 minutes, for the sole purpose of advertising and in no event prior to 1941 for profit.